Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered June 7, 2000, convicting defendant upon her plea of guilty of the crime of assault in the first degree.
Defendant was the subject of a 10-count indictment arising out of an incident whereby she took a steak knife and entered the apartment of her neighbor, an 80-year-old woman, with the intent to rob her of money defendant needed to pay her crack cocaine dealer. When the neighbor resisted, defendant slashed the victim’s neck and left with her money. Pursuant to a plea bargain agreement, defendant pleaded guilty to one count of the crime of assault in the first degree in full satisfaction of the indictment. She waived her right to appeal and was sentenced to an agreed-upon determinate prison term of 17 years.
On appeal, defense counsel asserts that no nonfrivolous appealable issues exist and seeks to be relieved of his assignment as counsel for defendant. Defendant disagrees in her pro se brief, contending that counsel should raise the issue of harsh and excessive sentence. This contention is without merit. Our review of the record discloses that defendant voluntarily, knowingly and intelligently entered a guilty plea, waiving all appeal rights, and that she received the lawful, negotiated sentence; hence, she has waived the right to raise the issue of harsh and excessive sentence (see People v Espino, 279 AD2d 798, 800). Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; see generally People v Stokes, 95 NY2d 633).
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.